2295DETAILED ACTION
This office action is in response to amendments filed on 01/11/2021.
Claims 2-30 are pending of which claims 2 and 18 are independent claim, and claim 1 is canceled.


Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 2-11, 14, 16-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20110237270 to Noh Yu (hereinafter “Noh Yu”) in view of US. Pub. 20120033643 to Noh Min (hereinafter “Noh Min”).


Regarding claim 2: Noh Yu discloses a method for wireless communications by a first base station, comprising: determining a set of data resource elements (REs) used by particular base stations, including the first base station, for Coordinated Multipoint Noh Yu, see paragraph[0040],  FIGS. 9 and 10, a UE is served by the first base station, in CoMP, coordination of transmission is controlled by the process and also in order to distinguish different antennas of a cell from one another and the union of the cells to work properly, if an antenna port transmits an RS at a particular RE, the other antenna ports transmit no signals at this RE, this cause interference, and  this is performed because channel estimation is performed using RSs, this scheme minimizes interference between antenna ports);transmitting data via the CoMP operation on the determined set of data REs to the UE (Noh Yu, see paragraph[0073], in a system having a plurality of cells participating in a Coordinated Multi-Point (CoMP) operation, a method for transmitting data to a User Equipment (UE) located in a serving cell by the serving cell including transmitting data transmission information to the UE; the data transmission information indicates that data is not transmitted to the UE at positions of Resource Elements (REs) available to Common RSs (CRSs) of a non-serving cell subframe transmitted to the UE   ); transmission of symbols to the UE on the determined set of data REs are the same as for other base stations (Noh Yu, see paragraph[0057],  Information transmitted to a UE on the PDCCH includes modulation symbols, and the PDCCH content is divided into control information about downlink data and control information about uplink data, the control information about downlink data includes resource allocation information, modulation and coding information, etc.).  

However, Noh Yu does not explicitly teach transmission of symbols to the UE on the determined set of data REs are the same as for other base stations. However, Noh Min in the same or similar field of endeavor teaches transmission of symbols to the UE on the determined set of data REs are the same as for other base stations (Noh Min, see paragraph [0360], a base station using a modulator modulates data into modulation symbol and transmit as modulation and coding information over allocated REs).It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 3:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 2, wherein the ensuring comprises: transmitting the same modulation symbols as those transmitted by each of the other particular base stations involved in the CoMP operation, on a subset of the union of data REs. However, Noh Min in the same or similar field of endeavor teaches the method of claim 2, wherein the ensuring comprises: transmitting the same modulation symbols as those transmitted by each of the other particular base stations involved in the CoMP operation, on a subset of the union of data REs (Noh Min, see paragraph [0360], a modulator modulates data into modulation symbol and transmit as modulation and coding information and the only difference between CoMP related modulation symbol and a normal modulation symbol  is that for CoMP  the resource allocated for  RS may not overlap with different BS that are member of CoMP ).It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission by enhancing performance (Noh Min; [0011).

Regarding claim 4: Noh Yu discloses the   method of claim 3, wherein: the determination is further based on REs corresponding to punctured data locations not available to some of the particular base stations involved in the CoMP operation; and the first base station transmits different modulation symbols on REs corresponding to punctured data locations than those transmitted from the other base stations (Noh Yu, see paragraph[0118], in COMP, when one CoMP cell transmits an RS in certain time-frequency resources, the other CoMP cells transmit null data in the time-frequency resources in a CoMP operation, the nulling is for transmission of no data in the RE by puncturing or rate matching, then the cell may signal to a UE that it has nulled the RE that may carry an RS from another cell, and the nulling can be achieved by puncturing).  

Regarding claim 5: Noh Yu discloses the   method of claim 2, wherein the determination is based on an intersection of data REs used by the particular base Noh Yu, see paragraph [0118], intersection of data Res is when one CoMP cell transmits an RS at a certain position and another CoMP cell transmits data at the same position, where the channel estimation capability of the RS is decreased because the data acts as interference to the RS, in this case,  when one CoMP cell transmits an RS in certain time-frequency resources, the other CoMP cells transmit null data in the time-frequency resources in a CoMP operation to reduce the effects of interference from a Resource Element (RE) carrying data from another cell, another cell may null the RE., and the nulling amounts to transmission of no data in the RE by puncturing or rate matching, then the cell may signal to a UE that it has nulled the RE that may carry an RS from another cell  ).  

Regarding claim 6: Noh Yu discloses the   method of claim 2, wherein the particular base stations, including the first base station, involved in the CoMP operation signal a starting symbol index of data REs to the UE ( Noh Yu, see paragraph[0040],  FIGS. 9 and 10, these FIGs contain index symbols for downlink transmission, in CoMP, in order to distinguish different antennas of a cell from one another, if an antenna port transmits an RS at an RE, the other antenna ports transmit no signals at the RE, this is because channel estimation is performed using RSs, this scheme minimizes interference between antenna ports, for example, when cell-specific RSs are used, the subcarrier spacing between RSs in a symbol is 6 and thus a cell-specific frequency shift value may range from 0 to 5, to avoid the same RS positions between cells, each cell determines RS positions using its cell-specific frequency shift value, with the aim to improve channel estimation performance by randomization of interference caused by RSs transmitted from other cells ).  

Regarding claim 7:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 6, wherein the signaling is provided via a semi-static configuration. However, Noh Min in the same or similar field of endeavor teaches the method of claim 6, wherein the signaling is provided via a semi-static configuration (Noh Min, see paragraph [0232], when an RS of in existing subframe is allocated semi-statically, it is when an RS is allocated to Mth subframe with a constant radio frame period N (N>1) through the system information).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 8:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 6, wherein the signaling is provided via a dynamic indication conveyed using a physical downlink control channel (PDCCH).However, Noh Min in the same or similar field of endeavor teaches the method of claim 6, wherein the signaling is provided via a dynamic indication conveyed using a physical downlink Noh Min, see paragraph [0232], determination of the nature of configuration of an RS is necessary and this is determined by configuration system, and in case that an RS in an existing subframe is dynamically allocated, a position of a subframe can be indicated via the system information each radio frame which is carried by PDCCH) It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 9: Noh Yu discloses the   method of claim 6, wherein the starting symbol index is separately indicated by the first base station from the starting symbol index indicated by another base station of the particular base stations involved in the CoMP operation (Noh Yu, see paragraph[0040],  FIGS. 9 and 10, these FIGs contain index symbols for downlink transmission, in CoMP, in order to distinguish different antennas of a cell from one another, if an antenna port transmits an RS at an RE, the other antenna ports transmit no signals at the RE, this is because channel estimation is performed using RSs, this scheme minimizes interference between antenna ports, for example, when cell-specific RSs are used, the subcarrier spacing between RSs in a symbol is 6, which is counted from the starting symbol index, and thus a cell-specific frequency shift value may range from 0 to 5, to avoid the same RS positions between cells, each cell determines RS positions using its cell-specific frequency shift value, with the aim to improve channel estimation performance by randomization of interference caused by RSs transmitted from other cells).  

Regarding claim 10: Noh Yu discloses the   method of claim 6, wherein a single starting symbol index is indicated for all of the particular base stations, including the first base station, involved in the CoMP operation (Noh Yu, see paragraph[0040],  FIGS. 9 and 10, these FIGs contain index symbols for downlink transmission, in CoMP, when cell-specific RSs are used, the subcarrier spacing between RSs in a symbol is 6, which is counted from the starting symbol index, and thus a cell-specific frequency shift value may range from 0 to 5).  

Regarding claim 11:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 2, wherein the determination is based on the available data REs for a cell in which a corresponding physical downlink control channel (PDCCH) is transmitted.

However, Noh Min in the same or similar field of endeavor teaches the method of claim 2, wherein the determination is based on the available data REs for a cell in which a corresponding physical downlink control channel (PDCCH) is transmitted ( Noh Min, see paragraph [0025],  a CCE is a plurality of RE groups, the format of the PDCCH and the number of bits available to the PDCCH are determined according to the correlation between the number of CCEs and a coding rate that the CCEs provide, a BS determines the format of the PDCCH based on DCI transmitted to a UE on the PDCCH and attaches a Cyclic Redundancy Check (CRC) to the control information).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 14:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 2, further comprising: providing signaling, to the UE, of an indication of a CoMP scheme used for the CoMP operation and the particular base stations involved in the CoMP operation. However, Noh Min in the same or similar field of endeavor teaches the method of claim 2, further comprising: providing signaling, to the UE, of an indication of a CoMP scheme used for the CoMP operation and the particular base stations involved in the CoMP operation (Noh Yu, see paragraph [0193], a UE, receiving information about cell groups that have participated in a CoMP operation by signaling from a higher layer).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both (Noh Min; [0011]).

Regarding claim 16 Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 2, wherein modulation symbols are transmitted from each of the particular base stations involved in the CoMP operation. However, Noh Min in the same or similar field of endeavor teaches the method of claim 2, wherein modulation symbols are transmitted from each of the particular base stations involved in the CoMP operation(Noh Min, see paragraph [0360],  A modulator  modulates data into modulation symbol and transmit as modulation and coding information). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 17:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 2, wherein modulation symbols are transmitted from a subset of the particular base stations involved in the CoMP operation. However, Noh Min in the same or similar field of endeavor teaches the method of claim 2, wherein modulation symbols are transmitted from a subset of the particular base stations Noh Min, see paragraph [0360], a modulator modulates data into modulation symbol and transmit as modulation and coding information and the modulation symbol produced, in CoMP, takes into consideration CSI-RS configuration in the same index with different base stations of CoMP). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 18. (Previously Presented) An apparatus for wireless communications, comprising: means for determining a set of data resource elements (REs) used by particular base stations, including a first base station, for Coordinated Multipoint (CoMP) operation to a user equipment (UE) wherein the means for determining determine based on a union of data REs used by each of the particular base stations involved in the CoMP operation (Noh Yu, see paragraph[0040],  FIGS. 9 and 10,  in CoMP, coordination of transmission is controlled by the process and also in order to distinguish different antennas of a cell from one another and the union of the cells to work properly, if an antenna port transmits an RS at a particular RE, the other antenna ports transmit no signals at this RE, this is because channel estimation is performed using RSs, this scheme minimizes interference between antenna ports; means for transmitting data via the CoMP operation on the determined set of data REs to the UE(Noh Yu, see paragraph[0073], in a system having a plurality of cells participating in a Coordinated Multi-Point (CoMP) operation, a method for transmitting data to a User Equipment (UE) located in a serving cell by the serving cell including transmitting data transmission information to the UE; the data transmission information indicates that data is not transmitted to the UE at positions of Resource Elements (REs) available to Common RSs (CRSs) of a non-serving cell subframe transmitted to the UE   ).

However, Noh Yu does not explicitly teach means for ensuring that modulation symbols transmitted by the first base station to the UE on the determined set of data REs are the same as for other base stations. However, Noh Min in the same or similar field of endeavor teaches means for ensuring that modulation symbols transmitted by the first base station to the UE on the determined set of data REs are the same as for other base stations (Noh Min, see paragraph [0360], a base station using a modulator modulates data into modulation symbol and transmit as modulation and coding information over allocated REs).It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 19: Noh Yu discloses the   apparatus of claim 18, wherein the means for ensuring ensure by transmitting the same modulation symbols(Noh Yu, see paragraph[0057],  information transmitted to a UE on the PDCCH includes modulation symbols, and the PDCCH content is divided into control information about downlink data and control information about uplink data, the control information about downlink data includes resource allocation information, modulation and coding information, etc.), as those transmitted by each of the other particular base stations involved in the CoMP operation, on a subset of the union of data Res (Noh Yu, see paragraph[0040],  FIGS. 9 and 10,  in CoMP, coordination of transmission is controlled by the process and also in order to distinguish different antennas of a cell from one another and the union of the cells to work properly, if an antenna port transmits an RS at a particular RE, the other antenna ports transmit no signals at this RE, this is because channel estimation is performed using RSs, this scheme minimizes interference between antenna ports).  

Regarding claim 20: Noh Yu discloses the   apparatus of claim 19, wherein: the means for determining further determine based on REs corresponding to punctured data locations not available to some of the particular base stations involved in the CoMP operation; and the first base station transmits different modulation symbols on REs corresponding to punctured data locations than those transmitted from the other base stations(Noh Yu, see paragraph[0118], in COMP, when one CoMP cell transmits an RS in certain time-frequency resources, the other CoMP cells transmit null data in the time-frequency resources in a CoMP operation, the nulling is for transmission of no data in the RE by puncturing or rate matching, then the cell may signal to a UE that it has nulled the RE that may carry an RS from another cell, and the nulling can be achieved by puncturing, and the modulation symbol generated considers the new configuration with the punctured data).  

Regarding claim 21: Noh Yu discloses the   apparatus of claim 18, wherein the means for determining determine based on an intersection of data REs used by the particular base stations, including the first base station, involved in the CoMP operation(Noh Yu, see paragraph [0118], intersection of data Res is when one CoMP cell transmits an RS at a certain position and another CoMP cell transmits data at the same position, where the channel estimation capability of the RS is decreased because the data acts as interference to the RS, in this case,  when one CoMP cell transmits an RS in certain time-frequency resources, the other CoMP cells transmit null data in the time-frequency resources in a CoMP operation to reduce the effects of interference from a Resource Element (RE) carrying data from another cell, another cell may null the RE., and the nulling amounts to transmission of no data in the RE by puncturing or rate matching, then the cell may signal to a UE that it has nulled the RE that may carry an RS from another cell  ).   

Regarding claim 22: Noh Yu discloses the   apparatus of claim 18, wherein the particular base stations, including the first base station, involved in the CoMP operation Noh Yu, see paragraph[0040],  FIGS. 9 and 10, these FIGs contain index symbols for downlink transmission, in CoMP, when cell-specific RSs are used, the subcarrier spacing between RSs in a symbol is, for example, 6, which is counted from the starting symbol index, and thus a cell-specific frequency shift value may range from 0 to 5).  
 
Regarding claim 23 Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the apparatus of claim 22, wherein the signaling is provided via a semi-static configuration. However, Noh Min in the same or similar field of endeavor teaches the apparatus of claim 22, wherein the signaling is provided via a semi-static configuration (Noh Min, see paragraph [0232], when an RS of in existing subframe is allocated semi-statically, it is when an RS is allocated to Mth subframe with a constant radio frame period N (N>1) through the system information).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 24:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the apparatus of claim 22, wherein the signaling is provided via a (Noh Min, see paragraph [0232], determination of the nature of configuration of an RS is necessary and this is determined by configuration system, and in case that an RS in an existing subframe is dynamically allocated, a position of a subframe can be indicated via the system information each radio frame which is carried by PDCCH). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 25. (Previously Presented)The apparatus of claim 22, wherein the starting symbol index is separately indicated by the first base station from the starting symbol index indicated by another base station of the particular base stations involved in the CoMP operation(Noh Yu, see paragraph[0040],  FIGS. 9 and 10, these FIGs contain index symbols for downlink transmission, in CoMP, in order to distinguish different antennas of a cell from one another, if an antenna port transmits an RS at an RE, the other antenna ports transmit no signals at the RE, this is because channel estimation is performed using RSs, this scheme minimizes interference between antenna ports, for example, when cell-specific RSs are used, the subcarrier spacing between RSs in a symbol is 6, which is counted from the starting symbol index, and thus a cell-specific frequency shift value may range from 0 to 5, to avoid the same RS positions between cells, each cell determines RS positions using its cell-specific frequency shift value, with the aim to improve channel estimation performance by randomization of interference caused by RSs transmitted from other cells).  
  
Regarding claim 26: Noh Yu discloses the   apparatus of claim 22, wherein a single starting symbol index is indicated for all of the particular base stations, including the first base station, involved in the CoMP operation(Noh Yu, see paragraph [0040],  FIGS. 9 and 10, these FIGs contain index symbols for downlink transmission, in CoMP, when cell-specific RSs are used, the subcarrier spacing between RSs in a symbol is 6, which is counted from the starting symbol index, and thus, in this case,  a cell-specific frequency shift value may range from 0 to 5).  

Regarding claim 30:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the apparatus of claim 18, further comprising: means for signaling, to the UE, of an indication of a CoMP scheme used for the CoMP operation and the particular base stations involved in the CoMP operation. However, Noh Min in the same or similar field of endeavor teaches the apparatus of claim 18, further comprising: means for signaling, to the UE, of an indication of a CoMP scheme used for the CoMP operation and the particular base stations involved in the CoMP operation (Noh Yu, see paragraph [0193], a UE, receiving information about cell groups that have participated in a CoMP operation by signaling from a higher layer).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Claims 12-13, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20110237270 to Noh Yu (hereinafter “Noh Yu”) in view of US. Pub. 20120033643to Noh Min (hereinafter “Noh Min”) and the combination of Noh Yu and Noh Min is further combined with US. Pub. 20120220327 to Lee (hereinafter “Lee”).


Regarding claim 12:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 2, wherein the determination is based on at least one of: a channel state information reference signal (CSI-RS) configuration indicating REs used for transmitting CSI-RS by the particular base stations involved in the CoMP operation. However, Lee in the same or similar field of endeavor teaches the method of claim 2, wherein the determination is based on at least one of: a channel state information reference signal (CSI-RS) configuration indicating REs used for transmitting Lee, see paragraphs [0207-0208], FIG. 21, CSI-RS insertion and RE muting coordination for other cell channel measurement, the REs being muted for a serving cell should be positioned so that it is placed on the same time/frequency RE as CSI-RS REs of the other cooperating cells, this means that for the coordinating cells the CSI-RS RE positions should not overlap in time/frequency domain, and it is suggested that designing CSI-RS positions of the cooperating cells to satisfy orthogonality to each other, and  the CSI-RS orthogonality in cooperating cells can be achieved by allocating CSI-RSs to a subframe so that CSI-RS positions in the subframe of other cells do not overlap). In view of the above, having the method of Noh Yu and then given the well-established teaching of Noh Min, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Noh Min as modified by Lee within the system of Noh Yu because it would allow minimize inter-cell interference. Furthermore, all references deal with same field of endeavor, thus modification of Noh Yu  by Noh Min  as modified by Lee  would have increased the channel estimation performance as disclosed in Lee para 0186.
.
Regarding claim 13:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 12, wherein: at least one of CSI-RS and muting is dropped on certain subframes; and the determination comprises determining that one or more data REs previously allocated for at least one of CSI-RS or muting become Lee, see paragraphs [0207-0208], muting is dropped when designing CSI-RS positions of the cooperating cells to satisfy orthogonality to each other, and  the CSI-RS orthogonality in cooperating cells can be achieved by allocating CSI-RSs to a subframe so that CSI-RS positions in the subframe of other cells do not overlap).  In view of the above, having the method of Noh Yu and then given the well-established teaching of Noh Min, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Noh Min as modified by Lee within the system of Noh Yu because it would allow minimize inter-cell interference. Furthermore, all references deal with same field of endeavor, thus modification of Noh Yu  by Noh Min  as modified by Lee  would have increased the channel estimation performance as disclosed in Lee para 0186.
. 
Regarding claim 27:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the apparatus of claim 18, wherein the means for determining determine based on the available data REs for a cell in which a corresponding physical downlink control channel (PDCCH) is transmitted. However, Noh Min in the same or similar field of endeavor teaches the apparatus of claim 18, wherein the means for determining Noh Min, see paragraph [0025],  a CCE is a plurality of RE groups, the format of the PDCCH and the number of bits available to the PDCCH are determined according to the correlation between the number of CCEs and a coding rate that the CCEs provide, a BS determines the format of the PDCCH based on DCI transmitted to a UE on the PDCCH and attaches a Cyclic Redundancy Check (CRC) to the control information).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Noh Min into Noh Yu’s system/method because it would allow enhancing the performance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimum cost of transmission (Noh Min; [0011]).

Regarding claim 28:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the apparatus of claim 18, wherein the means for determining determine based on at least one of: a channel state information reference signal (CSI-RS) configuration indicating REs used for transmitting CSI-RS by the particular base stations involved in the CoMP operation limit transmission. However, Lee in the same or similar field of endeavor teaches the apparatus of claim 18, wherein the means for determining determine based on at least one of: a channel state information reference signal (CSI-RS) configuration indicating REs used for transmitting CSI-RS by the particular base stations involved in the CoMP operation limit transmission (Lee, see paragraphs [0207-0208], FIG. 21, CSI-RS insertion and RE muting coordination for other cell channel measurement, the REs being muted for a serving cell should be positioned so that it is placed on the same time/frequency RE as CSI-RS REs of the other cooperating cells, this means that for the coordinating cells the CSI-RS RE positions should not overlap in time/frequency domain, and it is suggested that designing CSI-RS positions of the cooperating cells to satisfy orthogonality to each other, and  the CSI-RS orthogonality in cooperating cells can be achieved by allocating CSI-RSs to a subframe so that CSI-RS positions in the subframe of other cells do not overlap). In view of the above, having the method of Noh Yu and then given the well-established teaching of Noh Min, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Noh Min as modified by Lee within the system of Noh Yu because it would allow minimize inter-cell interference. Furthermore, all references deal with same field of endeavor, thus modification of Noh Yu  by Noh Min  as modified by Lee  would have increased the channel estimation performance as disclosed in Lee para 0186.

Regarding claim 29:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the apparatus of claim 28, wherein: at least one of CSI-RS and muting is dropped on certain subframes, and the means for determining determine that one or more data REs previously allocated for at least one of CSI-RS or muting become available for data transmission on those certain subframes. However, Lee in the same or similar field of endeavor teaches the apparatus of claim 28, wherein: at least one of Lee, see paragraphs [0207-0208], muting is dropped when designing CSI-RS positions of the cooperating cells to satisfy orthogonality to each other, and  the CSI-RS orthogonality in cooperating cells can be achieved by allocating CSI-RSs to a subframe so that CSI-RS positions in the subframe of other cells do not overlap). In view of the above, having the method of Noh Yu and then given the well-established teaching of Noh Min, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Noh Min as modified by Lee within the system of Noh Yu because it would allow minimize inter-cell interference. Furthermore, all references deal with same field of endeavor, thus modification of Noh Yu  by Noh Min  as modified by Lee  would have increased the channel estimation performance as disclosed in Lee para 0186.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20110237270 to Noh Yu (hereinafter “Noh Yu”) in view of US. Pub. 20120033643to Noh Min (hereinafter “Noh Min”) and the combination of Noh Yu and Noh Min is further combined with US. Pub. 20110274047 to Kwon (hereinafter “Kwon”).


Regarding claim 15:  Noh Yu discloses a union of data REs used by each of the particular base stations involved in the CoMP operation. However, Noh Yu does not explicitly teach the method of claim 2, wherein the particular base stations involved in the CoMP operation comprise base stations of different power classes in a heterogeneous network. However, Kwon in the same or similar field of endeavor teaches the method of claim 2, wherein the particular base stations involved in the CoMP operation comprise base stations of different power classes in a heterogeneous network ( Kwon, see paragraph [0057], each CoMP member  base station has its own power setting which is different from other BS, and there are option of setting power:  a first option is just to set the power setting of the other resource region to be the same with the CoMP resource region and a second option is to keep the original power setting which is different with power setting of CoMP resource region. In the second option case, corresponding transmission point (e.g., serving cell) may broadcast both power setting information of non-CoMP and CoMP resource regions to a receiver. Alternatively, the corresponding transmission point may broadcast power setting information of non-CoMP only to the receiver).  In view of the above, having the method of Noh Yu and then given the well-established teaching of Noh Min, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Noh Min as modified by Kwon within the system of Noh Yu because it would allow reduction of inter-cell interference. Furthermore, all references deal with same field of endeavor, thus modification of Noh Yu  by Noh Min  as modified by Kwon  would have .
Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. See below.
 
Applicant argues that the Office Action cites to paragraph [0040] and figures 9 and 10 of Noh Yu as teaching "determining a set of data resource elements (REs) used by particular base stations, including the first base station, for Coordinated Multipoint (CoMP) operation to a user equipment (UE), wherein the determining is based on a union of data REs used by each of the particular base stations involved in the CoMP operation" as recited in claim 2. Noh Yu as cited states "[a]s noted from FIGS. 9 and 10, in order to distinguish different antennas of a cell from one another, if an antenna port transmits an RS at an RE, the other antenna ports transmit no signals at the RE. Because channel estimation is performed using RSS, this scheme minimizes interference between antenna ports." First, the Office Action fails to show how Noh Yu teaches "determining a set of data resource elements used by particular base stations." Second, a "union of data resource elements" is not even contemplated in Noh Yu. 

Examiner respectfully disagrees with applicant regarding the office action, the claimed feature CoMP as well known in the relevant art  is characterized in that two or more BSs or cells coordinate with one another to improve the communication 

Examiner respectfully indicates that participating cell in CoMP avoid transmitting using the same frequency as REs used by another, and avoiding transmission of RS in the same position. One may ask, how this can be done?,  the answer is: a cell determines the REs the other cell is using and null the REs that it is using that align with these REs by puncturing these REs that correspond to the RE in use by the other cell or by using rate matching when using these REs. A far as the word “union” that applicant  is using in this respect, there is no such thing that the REs used by 

Applicant argues that third, Noh Yu is distinguishing between different antennas of a cell wherein if an antenna port transmits a reference signal at a resource element, the other antenna ports transmit no signal at the resource element. The objective of minimizing interference in Noh Yu, by not transmitting a signal at a resource element if another antenna port transmits a reference signal at a resource element is not the same as "determining a set of data resource elements (REs) used by particular base stations, including the first base station, for Coordinated Multipoint (CoMP) operation to a user equipment (UE), wherein the determining is based on a union of data resource elements used by each of the particular base stations involved in the CoMP operation..." See for instance, at paragraph [0080] of Applicant's specification, base stations may rate match assuming a subset of common data resource elements (e.g., a union or intersection) of the data resource elements and punctured data locations not available to them. For example, in case of punctured data locations, a base station may transmit different symbols on resource elements corresponding to punctured data locations than those transmitted from the other base stations. See also, for example, FIG. 8. Furthermore, the Office Action admits that Noh Yu fails to recite "ensuring that modulation symbols transmitted by the first base station to the UE on the determined set of data REs are the same as for other base stations" and relies on paragraph [0360], specifically pointing to modulator 
 
Examiner respectfully disagrees with applicant regarding the above statement, the modulation of each cell modulates what it is receiving from a cell in question and modulation is unchanged by the feature of CoMP,  because CoMP in that two or more BSs or cells is to help  coordination among these BSs to improve the communication performance between a BS (cell or sector) and a UE in a shadowing area, i.e., UE at a cell edge, by avoiding interference.
    
Applicant argues that  for at least these reasons, independent claim 2 is allowable over Noh Yu in view of Noh Min. Similarly, independent claims 18 is allowable for at 

Examiner respectfully disagrees with applicant rejection of claims 2-30 stays for reasons given in the preceding responses to applicant’s arguments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477